*269Dissenting Opinion by
President Judge Bowman :
The majority has ample ease law precedent to support its conclusion. But I must dissent to again voice my opposition to what now appears to be an established rule of law that a regulatory agency, given rule making power, has unfettered authority to adopt a tome of regulations within its field subject only to the caveat that within its covers there may be some beyond that authority by which they are promulgated, a subject which the judiciary will only consider on a case-by-case basis.
This functional approach is of little solace to those who must bear the weight of this burden with those similarly regulated while one or more of them test the validity of a particular regulation. When the judiciary is crying out for relief from drowning in a sea of litigation, when regulations are impacting almost every aspect and dimension of our lives and with the cost of litigation almost beyond the reach of all but the poor and the affluent, we do a disservice to the vast majority of our citizens and institutions in perpetrating such a rule of law.
Judge Mencer joins in this dissent.